EVANDER, J.
The State appeals the trial court’s order granting Michael Lee’s motion to dismiss the amended information that charged him with attempting to solicit a minor for sexual activity using an electronic device or internet server,1 and traveling to meet a minor for unlawful sexual activity after first using an electronic device or internet service to attempt to solicit the minor.2 We reverse.
The trial court granted Lee’s dismissal motion based on Lee’s argument that a defendant could not be convicted under the statute unless there was direct communication between the defendant and a child or person believed by the defendant to be a child. We recently rejected this argument in State v. Wilson, 128 So.3d 946 (Fla. 5th DCA 2013). For the reasons articulated in Wilson, we reverse the instant order, and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
COHEN and WALLIS, JJ., concur.

. § 847.0135(3)(a), Fla. Stat. (2011).


. § 847.0135(4)(a), Fla. Stat. (2011).